Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 18, 2015

                                       No. 04-15-00582-CV

                    IN THE INTEREST OF C.A. AND M.A., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01957
                          Honorable Martha Tanner, Judge Presiding

                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and that he will provide her
with a copy of the appellate record upon request. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also
In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21,
2003, no pet.) (applying Anders procedure in appeal from termination of parental rights).

        If the appellant desires to request the appellate record, she must file a letter in this court
within ten days from the date of this order stating that she is requesting the record. Appellant
should address this request to: Fourth Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio,
Texas 78205. If appellant desires to file a pro se brief, she must do so within twenty days from
the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the
appellee may file a responsive brief no later than twenty days after the date the appellant’s pro se
brief is filed in this court. It is further ORDERED that the motion to withdraw, filed by
appellant’s counsel, is HELD IN ABEYANCE pending further order of the court.

         This order does not affect the deadlines for filing appellee’s briefs in response to the
briefs filed by the other appellants.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court